DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 2/19/2021.
Claims 1-20 are currently pending and have been examined.
Domestic Benefit
	The ADS filed on 2/19/2021 properly claims the benefit of Provisional Application 62/979,644 (filed 2/21/2020).  Provisional Application 62/979,644 properly supports Claims 1, 8-9, 11-17, and 20 as presently drafted; as such, these claims are granted an effective filing date of 2/21/2020.  Each of Claims 2-7, 10, and 18-19 as presently drafted, either directly of via dependence, contain subject matter not supported by Provisional Application 62/979,644 (e.g., the small number is a range of 1-9, as well as how that is specified; comparison of a number of candidate flights to determine whether that number is more than, less than, or equal to the small number; functionality for determining a penalty conditionally based upon the number of candidate flights being greater than the small number); as such, these claims are granted an effective filing date of 2/19/2021.
Specification
The disclosure is objected to because of the following informality:  In Paragraph 0050, “traps 1312” should read “trips 1312” as per Fig. 13.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “RC 410” has been used to designate both system memory and I/O devices.  This issue is also present in Paragraph 0024 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  RC 512 (“virtual machine layer” as per Paragraph 0026) and RC 1302 (see Paragraph 0050).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  RC 880 of Fig. 8 (Paragraphs 0035 and 0041 appear to label this feature as “RC 830”) and RC 977 of Fig. 9F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  
In Claim 8, “for each attribute in the list of attributes. determine…” should read “for each attribute in the list of attributes, determine…;”
In Claim 13, “an estimation the probability of the user’s airline selections” should read “an estimation of the probability of the user’s airline selections.”
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 12-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 20 contain the following limitation:  “for each attribute in the list of attributes. determining a range of values for the attribute with respect to the flights for which information was returned to the user in response to the user's request for flight recommendations.”  Paragraph 0035 of the Specification states “[f]or simplicity, the value for each preference 835 is a character string, which may be converted into numeric values, time-of-day values, date values, and other types of values appropriate for a particular attribute or for computation of a particular penalty,” and Paragraphs 0041, 0043, and 0048 mention obtaining these attribute values, yet neither these paragraphs nor the remainder of the specification provides any guidance or algorithm as to how Applicant contemplates this to be done.  For example, it is unclear how an attribute such as the airline operating the flight, class of service, or presence of Wi-Fi may be converted from a character string to a numeric value usable in the manners claimed.  What little description the Specification contains on this topic is insufficient to demonstrate that Applicant had possession of this at the time of filing.  Claim 9 is rejected due to its dependence upon Claim 8.
Claim 12 contains the following:  “wherein determination of the user's airline preferences by the automated flight-recommendation-and-booking system comprises:  determining a numeric value for the preference of the user for each of N airlines by maximizing a value of an expression based on the estimated probability of the user's airline selections and the numeric values for the preferences for the N airlines.”  Firstly, the original disclosure lacks sufficient written description regarding how one would determine “the numeric values for the preferences for the N airlines” for similar reasons to those above regarding the determination of numeric values for each flight attribute.  Secondly, this language contains circular, paradoxical logic in that “a numeric value for the preference of the user for each of N airlines” is determined based on several variables, one of which is “the numeric values for the preferences for the N airlines.”  As such, this limitation appears to determine a value using the value being determined itself.  Examiner acknowledges that different symbols are used for these terms in Fig. 11, yet the description of these terms in both Fig. 11 and the corresponding Paragraph 0045 does not clearly distinguish the intended meaning of these terms, instead using nearly identical language which appears to indicate the same thing.  Thirdly, the original disclosure lacks sufficient written description to properly show possession of the calculation of the term “the estimated probability of the user's airline selections.”  This term, found in Fig. 11 and corresponding Paragraph 0045, is described as being determined based in part on a constant α (with what this constant is intended to represent never described or explained in the original disclosure), a constant β (intending to represent an overall popularity of a particular airline, the determination of which is never described or explained in the original disclosure), and “the user’s preference for” a particular airline.  The lack of written description regarding these two constants is insufficient to demonstrate possession of this limitation.  Additionally, the use of the user’s preference for a particular airline as a term in the calculation of “the estimated probability of a user’s airline selections,” which in turn is a term used in the calculation of “a numeric value for the preference of the user for each of N airlines” provides additional circular, paradoxical reasoning.  Claims 13-15 are rejected due to their dependence upon Claim 12.  
Claim 13 contains the following:  “wherein the expression includes a first term based on an estimation the probability of the user's airline selections from which a second term based on the numeric values for the preferences for the N airlines is subtracted.”  The original disclosure lacks sufficient written description based on the use of “a first term based on an estimation the probability of the user’s airline selections” and “a second term based on the numeric values for the preferences for the N airlines” for the same reasons explained above regarding Claim 12 (lack of sufficient explanation to show possession; circular logic).  Claims 14-15 are rejected due to their dependence upon Claim 13.  
Claim 15 contains the following:  “wherein the probability of a user's airline selection for a trip is estimated by a ratio of a term for the airline selection divided by a sum of terms for possible airline selections, each term comprising a base raised to a power equal to a constant α times a numeric value for the user's preference for an airline added to a constant β that represents the popularity of an airline.”  The original disclosure lacks sufficient written description support for the determination of the term for the airline selection, the base, the numeric value for the user’s preference, and the popularity of the airline for the reasons discussed above in relation to Claims 8 and 12.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 contain variations of the following limitation:  “in response to each received user request for flight recommendations, identify and return information about a small number of flights that best match a user's preferences.”  This limitation is indefinite because “small” as used therein is a subjective term, and thus the boundaries of the claim scope are not defined.  For the purposes of this examination, in light of the specification and other presently claimed limitations, “small” is interpreted to mean “9 or less.”  Note that the content of Claims 2-3 and 18 clarifies this indefiniteness therein.  Claims 4-15, 17, and 19-20 are rejected due to their dependence upon either Claim 1 or 16. 
Claim 5 contains the following limitation:  “when there is a subset of candidate flights, in the set of candidate flights, each offered by a different airline than any of the airlines offering already selected candidate flights, selecting a next candidate flight from the subset of candidate flights having a lowest penalty.”  This language is indefinite because it discloses the singular “a subset of candidate flights,” then modifies it by the plural “each offered by a different airline…” Additionally, the term “the airlines offering already selected candidate flights” lacks proper antecedent basis, both because only a single candidate flight has previously been selected in the claim language thus far (the “first candidate flight”), and because no airline is previously specified as offering this first candidate flight.  For the purposes of this examination, this language will be interpreted as “when there is a subset of candidate flights in the set of candidate flights, the set of candidate flights being offered by an airline different  than that of the first candidate flight, selecting a next candidate flight having a lowest penalty from among the subset of candidate flights.”  Claims 6-7 are rejected due to their dependence upon Claim 5.  
Claim 5 contains the following limitation:  “when there are no candidate flights in the set of candidate flights offered by a different airline than any of the airlines offering already selected candidate flights, selecting a next candidate flight from the set of candidate flights having a lowest penalty, until a number of candidate flights have been selected equal to the small number.”  It is unclear, as drafted, whether “a next candidate flight” is intended to be the same or different from the “a next candidate flight” previously disclosed in this claim.  Relatedly, it is unclear as drafted whether this limitation is intended to occur alternatively or subsequently to the previous limitation of “when there is a subset of candidate flights, in the set of candidate flights, each offered by a different airline than any of the airlines offering already selected candidate flights, selecting a next candidate flight from the subset of candidate flights having a lowest penalty.”  Additionally, if this limitation was intended as alternative to the previous limitation, it is unclear as drafted how “the set of candidate flights” can have no candidate flights offered by a different airline when “the set of candidate flights” is previously defined as “each offered by a different airline than any of the airlines offering already selected candidate flights.” For the purposes of this examination, and particularly in light of the specification and figures, this language will be interpreted as “when there are no candidate flights offered by a different airline than the first candidate flight and the next candidate flight, selecting subsequent candidate flights based on lowest penalties until a number of candidate flights have been selected equal to the small number.”  Claims 6-7 are rejected due to their dependence upon Claim 5.  
In Claim 6, the term “the user’s preference for the attribute” lacks antecedent basis because no user preference specifically relating to an attribute is previously disclosed in the claim string.  For the purposes of this examination, this language will be interpreted as “a preference of the user for the attribute.”  Claim 7 is rejected due to its dependence upon Claim 6.
In Claim 7, the term “the user’s weight for the attribute” lacks antecedent basis because no user’s weight for an attribute is previously disclosed in the claim string.  For the purposes of this examination, this language will be interpreted as “a weight of the user for the attribute.”
In Claims 8 and 20, the term “the user’s weight for the attribute” lacks antecedent basis because no user’s weight for an attribute is previously disclosed in the claim string.  For the purposes of this examination, this language will be interpreted as “a weight of the user for the attribute.”  Claim 9 is rejected due to its dependence upon Claim 8.
Claims 8 and 20 disclose the following:  “for each attribute in the list of attributes. determining a range of values for the attribute with respect to the flights for which information was returned to the user in response to the user's request for flight recommendations.”  It is unclear, as drafted, how one would determine a range of values from attributes such as such as the airline operating the flight, class of service, or presence of Wi-Fi.  For the purposes of this examination, this limitation will be interpreted as “for each attribute in the list of attributes, retrieving a range of values for the attribute with respect to the flights for which information was returned to the user in response to the user's request for flight recommendations.”  Claim 9 is rejected due to its dependence upon Claim 8.
Claims 11-12 are indefinite because they do not specify the claim upon which they respectively depend.  For the purposes of this examination, each of Claim 11 and Claim 12 are interpreted as depending on Claim 1.  Claims 13-15 are rejected due to their dependence upon Claim 12.  
Claim 12 is indefinite because “determining a numeric value for the preference of the user for each of N airlines by maximizing a value of an expression based on the estimated probability of the user's airline selections and the numeric values for the preferences for the N airlines” contains circular logic (see 112(a) rejections above).  Particularly, this limitation is indefinite because it employs circular logic (ie: the numeric value for the preferences for the N airlines is a variable used to determine the numeric value for the preference of the user for each of N airlines).  For the purposes of this examination, this limitation will be interpreted as “determining a numeric value for the preference of the user for each of N airlines by maximizing a value of an expression based on two terms.”  Claims 13-15 are rejected due to their dependence upon Claim 12.
Claim 12 contains the following terms:  “the user’s airline preferences” and “the estimated probability of the user’s airline selections.”  These terms lack antecedent basis, as no airline preferences or estimated probability of the user’s airline selections are previously disclosed in the claim string.  For the purposes of this examination, these terms will be interpreted as “airline preferences of the user” and an estimated probability of airline selections of the user” respectively.  Claims 13-15 are rejected due to their dependence upon Claim 12.
In Claim 13, it is unclear, as drafted, whether the term “an estimation the probability of the user’s airline selections” is intended to relate back to “the estimated probability of the user’s airline selections” of Claim 12 (upon which this claim depends) or whether this is intended to indicate a new estimation.  For the purposes of this examination, “an estimation the probability of the user’s airline selections” will be interpreted as “the estimated probability of the user’s airline selections.”  Claims 14-15 are rejected due to their dependence upon Claim 13.  
Claim 13 discloses the following limitation:  “wherein the expression includes a first term based on an estimation the probability of the user's airline selections from which a second term based on the numeric values for the preferences for the N airlines is subtracted.”  This limitation is indefinite employs circular logic in the same manner as described above for Claim 12 (in slightly narrower form).  Additionally, this language contains circular logic (see 112(a) rejections above).  For the purposes of this examination, this limitation will be interpreted as “wherein the expression includes a first term based on an estimation the probability of the user's airline selections from which a second term is subtracted.”  Claims 14-15 are rejected due to their dependence upon Claim 13.
Claim 15 is indefinite because, as presently drafted, it depends upon itself.  For the purposes of this examination, Claim 15 will be interpreted as if it depended upon Claim 14.  
In Claim 15, it is unclear, as drafted, whether “the probability of the user’s airline selection (singular)” is intended to relate back to “the estimated probability of the user’s airline selections (plural)” or to indicate a new term (in which case, the term lacks antecedent basis).  For the purposes of this examination, “the probability of the user’s airline selection” will be interpreted as “the probability of the user’s airline selections.”  
Claim 17 contains several limitations which are purely structural in nature.  Claim 17, as well as Claim 16 upon which Claim 17 depends, are drafted as method claims.  
Claim 17 is explicitly drafted as a “method” claim (Step 1 of the 101 analysis) yet contains some limitations which define method steps (via incorporation of the limitations of Claim 16, upon which Claim 17 depends) and others which define system structure, creating an improper hybrid claim.  Method claims are defined by a series of steps (see at least MPEP 2106.04).  While such steps may be drafted as being performed on or via a particular structural element, limitations reciting structure (directly, ie: not as a step) are improper in a method claim.  It is unclear, as drafted, whether Claim 17 is infringed upon performance of the method, construction of the system, or both.  For the purposes of this examination, the structural limitations of Claim 17 will be interpreted as further narrowing the functional steps of Claim 16 as being performed on the respective recited structural elements of Claim 17.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of stored information about users, user preferences, flights, attributes, and other information relevant to air travel that is stored in one or more of the one or more data-storage devices and/or appliances; continuously monitor sources of information relevant to air travel to identify information for updating the stored information; receive user requests for flight recommendations; in response to each received user request for flight recommendations, identify and return information about a small number of flights that best match a user's preferences; receive flight-booking requests; in response to each received flight-booking requests, book a flight on behalf of a user; and update the stored information to accurately reflect the user's preferences, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of stored information about users, user preferences, flights, attributes, and other information relevant to air travel that is stored in one or more of the one or more data-storage devices and/or appliances; continuously monitor sources of information relevant to air travel to identify information for updating the stored information; in response to each received user request for flight recommendations, identify and return information about a small number of flights that best match a user's preferences; and update the stored information to accurately reflect the user's preferences, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite observations, evaluations, judgments, and opinions. 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of one or more computers within a cloud-computing facility, data center, or one or more Internet-connected servers, each having one or more processors and one or memories; one or more data-storage devices and/or data-storage appliances; and computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors, control the automated flight-recommendation-and-booking system.  These additional elements amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claim 16, the limitations of maintaining stored information about users, user preferences, flights, attributes, and other information relevant to air travel; continuously monitoring sources of information relevant to air travel to identify information for updating the stored information; receiving user requests for flight recommendations; in response to each received user request for flight recommendations, identifying and returning information about a small number of flights that best match a user's preferences; receiving flight-booking requests; in response to each received flight-booking request, booking a flight on behalf of a user; and updating the stored information to accurately reflect the user's preferences, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of maintaining stored information about users, user preferences, flights, attributes, and other information relevant to air travel; continuously monitoring sources of information relevant to air travel to identify information for updating the stored information; in response to each received user request for flight recommendations, identifying and returning information about a small number of flights that best match a user's preferences; and updating the stored information to accurately reflect the user's preferences, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite observations, evaluations, judgments, and opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim does not recite any additional elements, with each limitation instead reciting an abstract idea.  Accordingly, the recited abstract ideas are not integrated into a practical application because there are no additional elements which, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, there are no additional elements recited in this claim.  As such, there are no additional elements which provide an inventive concept.  The claim is not patent eligible.  
Claims 2-15 and 17-20, describing various additional limitations to the system of Claim 1 or the method of Claim 16, amount to substantially the same unintegrated abstract idea as Claims 1 or 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the small number is a number in the range I1, 9] and is specified by a system parameter (merely narrows the field of use), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the small number is a number in the range [1, 9] and is specified by a parameter specific to individual users, to classes of users, and/or to particular display devices used by a user (merely narrows the field of use), which does not integrate the claim into a practical application.
Claims 4 and 19 disclose identifying, from the electronically stored information, a set of candidate flights (an abstract idea in the form of a mental process and a certain method of organizing human activity); when the number of candidate flights is less than or equal to the small number, returning information about each candidate flight (an abstract idea in the form of a mental process); when the number of candidate flights is greater than the small number, for each candidate flight in the set of candidate flights, determining a penalty (an abstract idea in the form of a mental process and a certain method of organizing human activity); and selecting a number of candidate flights from the set of candidate flights equal to the small number based on the determined penalties and returning information about each candidate flight (an abstract idea in the form of a mental process and a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 5 discloses selecting a first candidate flight having a lowest determined penalty (an abstract idea in the form of a mental process and a certain method of organizing human activity); iteratively, removing the most recently selected candidate flight from the set of candidate flights (an abstract idea in the form of a mental process and a certain method of organizing human activity); when there is a subset of candidate flights, in the set of candidate flights, each offered by a different airline than any of the airlines offering already selected candidate flights, selecting a next candidate flight from the subset of candidate flights having a lowest penalty (an abstract idea in the form of a mental process and a certain method of organizing human activity); and when there are no candidate flights in the set of candidate flights offered by a different airline than any of the airlines offering already selected candidate flights, selecting a next candidate flight from the set of candidate flights having a lowest penalty, until a number of candidate flights have been selected equal to the small number (an abstract idea in the form of a mental process and a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 6 discloses initializing the penalty to 0 (an abstract idea in the form of a mental process and a certain method of organizing human activity); for each attribute in the stored attributes, determining a corresponding attribute value for the stored attribute for the candidate flight (an abstract idea in the form of a mental process and a certain method of organizing human activity); retrieving, from the stored information, the user's preference for the attribute (an abstract idea in the form of a mental process and a certain method of organizing human activity); determining an attribute-specific penalty that represents a difference between the user's preference for the attribute and the determined corresponding attribute value (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept); and adding the attribute-specific penalty to the penalty (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which do not integrate the claim into a practical application. 
Claim 7 discloses prior to adding the attribute-specific penalty to the penalty, retrieving, from the stored information, the user's weight for the attribute (an abstract idea in the form of a mental process and a certain method of organizing human activity); and multiplying the attribute-specific penalty by the weight (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which do not integrate the claim into a practical application. 
Claims 8 and 20 disclose retrieving, from the stored information, a list of attributes for which the user specified a value or value range when requesting flight recommendations from which the user selected a flight to book (an abstract idea in the form of a mental process and a certain method of organizing human activity); for each attribute in the list of attributes. determining a range of values for the attribute with respect to the flights for which information was returned to the user in response to the user's request for flight recommendations (an abstract idea in the form of a mental process and a certain method of organizing human activity); when the value or value range for the attribute specified by the user falls outside the determined range of values, updating the user's weight for the attribute (an abstract idea in the form of a mental process and a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 9 discloses determining a signed distance of the value or value range for the attribute specified by the user from the determined range of values (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), adding the signed distance to the user's weight for the attribute to generate an updated weight for the attribute (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), and storing the updated weight for the attribute (an abstract idea in the form of a mental process and a certain method of organizing human activity), which do not integrate the claim into a practical application. 
Claim 10 discloses wherein attributes include: airline offering a flight; departure time of flight; arrival time of flight; flight duration of flight; number of connections associated with of flight; wi-fi communications offered to passengers on the flight; power connections offered to passengers on the flight; types of in-flight entertainment offered to passengers on the flight; amount of legroom for each class of set on the flight; price of seat classes on the flight; layover durations for the flight; and types and costs of food service offered on the flight (merely narrowing the field of use), which does not integrate the claim into a practical application. 
Claim 11 discloses wherein a user's preferences are determined by one or more of:  user specification through a user-preference-specification facility within a user interface provided by a client-side application running on the user's computer or other processor-controlled device; and automated-flight-recommendation-and-booking-system analysis of the stored information, including stored information information about the user's searches and the search results returned to the user, the user's transaction history, and user preferences stored for the user (an abstract idea in the form of a mental process and a certain method of organizing human activity), which does not integrate the claim into a practical application. 
Claim 12 discloses determining a numeric value for the preference of the user for each of N airlines by maximizing a value of an expression based on the estimated probability of the user's airline selections and the numeric values for the preferences for the N airlines (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which does not integrate the claim into a practical application. 
Claim 13 discloses wherein the expression includes a first term based on an estimation the probability of the user's airline selections from which a second term based on the numeric values for the preferences for the N airlines is subtracted (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which does not integrate the claim into a practical application. 
Claim 14 discloses wherein the first term is a logarithm of the estimated probability of the user's airline selections (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), the estimated probability of the user's airline selections comprising a product of the estimated probabilities of the user's airline selection for each trip made by the user (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which do not integrate the claim into a practical application. 
Claim 15 discloses wherein the probability of a user's airline selection for a trip is estimated by a ratio of a term for the airline selection divided by a sum of terms for possible airline selections, each term comprising a base raised to a power equal to a constant α times a numeric value for the user's preference for an airline added to a constant β that represents the popularity of an airline (an abstract idea in the form of a mental process, a certain method of organizing human activity, and mathematical concept), which does not integrate the claim into a practical application. 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafri (PGPub 20160378874) (hereafter, “Jafri”).  
	Regarding Claim 1, Jafri discloses:
one or more computers within a cloud-computing facility, data center, or one or more Internet-connected servers, each having one or more processors and one or memories (¶ 0159-0164; Fig. 12; computing environment comprising a processing unit, memory, storage, etc.; computer can operate in a networked environment with remote computers);
one or more data-storage devices and/or data-storage appliances (¶ 0160-0161; Fig. 12; computing environment comprising a processing unit, memory, storage, etc.);
stored information about users, user preferences, flights, attributes, and other information relevant to air travel that is stored in one or more of the one or more data-storage devices and/or appliances (¶ 0033, 0036-0037, 0128, 0143, 0151; system can maintain a database for information from airlines; airline information can include products and services such as preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection; system can provide the same information to the customers; profiles can be generated by collecting data and information from the customers implicitly and/or explicitly);
computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors, control the automated flight-recommendation-and-booking system (¶ 0162; the computer system can further include software to operate in the environment, such as an operating system, system applications, program modules, and program data, which are stored either in system memory or on disk storage);
continuously monitor sources of information relevant to air travel to identify information for updating the stored information (¶ 0124, 0126; programs can search for flight continuously until a good match is found; the program can search continuously around the clock, e.g., not just searching one time for flight information); 
receive user requests for flight recommendations (¶ 0062, 0115; Figs. 5, 8; the system receives a request for a flight itinerary from a customer);
in response to each received user request for flight recommendations, identify and return information about a small number of flights that best match a user's preferences (¶ 0026, 0121, 0125, 0127; Figs. 5, 8; system can search through multiple airlines to find flights most suitable to the customer; suitable flights should meet the customer preferences; present the customers with a small number of travel plans for the customer's final approval);
receive flight-booking requests (¶ 0028, 0119, 0127; allows comparison between airlines, so that consumers can choose a travel package that most suits their needs; the selection of travel package can include other amenities, such as early boarding, preferred check in, newer aircraft, and aircraft with more leg room, in addition to the basic information of traveling time and traveling cost; inputs from the customer can be provided to the programs after getting available travel plans, such as choosing the best plans among the available plans; the suitable plans can be presented to the customers for further selection or approval);
in response to each received flight-booking requests, book a flight on behalf of a user (¶ 0122-0123, 0127; the suitable plans can be presented to the customers for further selection or approval; when a travel plan is approved by the customer, the programs can purchase the flight); and 
update the stored information to accurately reflect the user's preferences (¶ 0116, 0120, 0128, 0143-0145; Figs. 8, 11; update the profile based on the selection of the customer, e.g., the selection of a flight schedule can indicate certain preferences of the customer toward air travel, and these preferences can be captured in the updated profile; the The selection of the customer can be used in future search, e.g., the programs can learn from the past experience, for example, by updating the profiles).  
Regarding Claim 2, Jafri discloses the limitations of Claim 1.  Jafri additionally discloses wherein the small number is a number in the range [1, 9] and is specified by a system parameter (¶ 0125; programs can search for flight information, and then select the best match (singular) for booking; specifically programmed to select a single best match).		Regarding Claim 11, Jafri discloses the limitations of Claim 1.  Jafri additionally discloses wherein a user’s preferences are determined by one or more of:  user specification through a user-preference-specification facility within a user interface provided by a client-side application running on the user's computer or other processor-controlled device; and automated-flight-recommendation-and-booking-system analysis of the stored information, including stored information information about the user's searches and the search results returned to the user, the user's transaction history, and user preferences stored for the user (¶ 0011, 0103, 0112, 0116, 0131; customer can be asked to assist in updating a preference profile, so that better flight selection can be achieved; the program can run on a data processing system such as a computer or mobile device; such computer or device may include an I/O module to communicate with a user).  
Regarding Claim 16, Jafri discloses:
maintaining stored information about users, user preferences, flights, attributes, and other information relevant to air travel (¶ 0033, 0036-0037, 0128, 0143, 0151; system can maintain a database for information from airlines; airline information can include products and services such as preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection; system can provide the same information to the customers; profiles can be generated by collecting data and information from the customers implicitly and/or explicitly);
continuously monitoring sources of information relevant to air travel to identify information for updating the stored information (¶ 0124, 0126; programs can search for flight continuously until a good match is found; the program can search continuously around the clock, e.g., not just searching one time for flight information);
receiving user requests for flight recommendations (¶ 0062, 0115; Figs. 5, 8; the system receives a request for a flight itinerary from a customer);
in response to each received user request for flight recommendations, identifying and returning information about a small number of flights that best match a user's preferences (¶ 0026, 0121, 0125, 0127; Figs. 5, 8; system can search through multiple airlines to find flights most suitable to the customer; suitable flights should meet the customer preferences; present the customers with a small number of travel plans for the customer's final approval);
receiving flight-booking requests (¶ 0028, 0119, 0127; allows comparison between airlines, so that consumers can choose a travel package that most suits their needs; the selection of travel package can include other amenities, such as early boarding, preferred check in, newer aircraft, and aircraft with more leg room, in addition to the basic information of traveling time and traveling cost; inputs from the customer can be provided to the programs after getting available travel plans, such as choosing the best plans among the available plans; the suitable plans can be presented to the customers for further selection or approval); 
in response to each received flight-booking request, booking a flight on behalf of a user (¶ 0122-0123, 0127; the suitable plans can be presented to the customers for further selection or approval; when a travel plan is approved by the customer, the programs can purchase the flight); and 
updating the stored information to accurately reflect the user's preferences (¶ 0116, 0120, 0128, 0143-0145; Figs. 8, 11; update the profile based on the selection of the customer, e.g., the selection of a flight schedule can indicate certain preferences of the customer toward air travel, and these preferences can be captured in the updated profile; the The selection of the customer can be used in future search, e.g., the programs can learn from the past experience, for example, by updating the profiles).  
Regarding Claim 17, Jafri discloses the limitations of Claim 16.  Jafri additionally discloses:
one or more computers within a cloud-computing facility, data center, or one or more Internet-connected servers, each having one or more processors and one or memories (¶ 0159-0164; Fig. 12; computing environment comprising a processing unit, memory, storage, etc.; computer can operate in a networked environment with remote computers);
one or more data-storage devices and/or data-storage appliances (¶ 0160-0161; Fig. 12; computing environment comprising a processing unit, memory, storage, etc.);
the stored information about users, user preferences, flights, attributes, and other information relevant to air travel that is stored in one or more of the one or more data-storage devices and/or appliances (¶ 0033, 0036-0037, 0128, 0143, 0151; system can maintain a database for information from airlines; airline information can include products and services such as preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection; system can provide the same information to the customers; profiles can be generated by collecting data and information from the customers implicitly and/or explicitly); and 
computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors, control the automated flight-recommendation-and-booking system to continuously monitor sources of information relevant to air travel, receive user requests for flight recommendations, respond to the user requests, receive flight-booking requests, and respond to the received flight-booking requests (¶ 0162; the computer system can further include software to operate in the environment, such as an operating system, system applications, program modules, and program data, which are stored either in system memory or on disk storage).  
Regarding Claim 18, Jafri discloses the limitations of Claim 16.  Jafri additionally discloses wherein the small number is a number in the range [1, 9] and is either specified by a system parameter or is specified by a parameter specific to individual users, to classes of users, and/or to particular display devices used by a user (¶ 0125; programs can search for flight information, and then select the best match (singular) for booking; specifically programmed to select a single best match).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Markey et al (US 9,734,722) (hereafter, “Markey”).
	Regarding Claim 3, Jafri discloses the limitations of Claim 1.  Jafri does not explicitly disclose but Markey does disclose a number specified by a parameter specific to individual users, to classes of users, and/or to particular display devices used by a user (Column 2, line 61 through Column 3, line 10; Column 15, lines 21-52; user's personal computing device generates and transmits a content request which includes a set of filter parameters; filter parameters include a number of data elements that are to be returned in response to the content request).  Jafri additionally discloses wherein the number is a number of flights that best match a user's preferences; wherein the small number is a number in the range [1,9] (¶ 0125; programs can search for flight information, and then select the best match (singular) for booking).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the user-based number specification of Markey with the flight recommendation and booking system of Jafri because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Markey are applicable to the base device (Jafri), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Ghoshal et al (PGPub 20200125575) (hereafter, “Ghoshal”).
Regarding Claims 4 and 19, Jafri discloses the limitations of Claims 1 and 16.  Jafri additionally discloses:
identifying, from the electronically stored information, a set of candidate flights (¶ 0033, 0115; Fig. 8; searches for flight schedules from airlines using NDC protocols, from airlines using web sites, or airline API, and from airlines in GDS system);
when the number of candidate flights is greater than the small number, for each candidate flight in the set of candidate flights, determining a penalty (¶ 0144; the profile can be used to rank the different available travel plans, and the travel plans having high ranks can be selected for the customer to review); and
selecting a number of candidate flights from the set of candidate flights equal to the small number based on the determined penalties and returning information about each candidate flight (¶ 0144; the profile can be used to rank the different available travel plans, and the travel plans having high ranks can be selected for the customer to review).  
Jafri does not explicitly disclose but Ghoshal does disclose when the number of candidate flights is less than or equal to the small number, returning information about each candidate flight (¶ 0046, 0202, 0241; recommendation selector may select a top "X" ranked (e.g., top 5, top 10, etc.) content items from the ranked list for the recommendation, where X is some integer that is less than or equal to the number of ranked items; ranked items may be flights).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the recommendation return techniques of Ghoshal with the flight recommendation and booking system of Jafri because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ghoshal are applicable to the base device (Jafri), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Ghoshal and Gibergues et al (PGPub 20130290324) (hereafter, “Gibergues”).  
Regarding Claim 5, Jafri in view of Ghoshal discloses the limitations of Claim 4.  Jafri additionally discloses:
selecting a first candidate flight having a lowest determined penalty (¶ 0125, 0144; programs can search for flight information, and then select the best match (singular) for booking; specifically programmed to select a single best match; best match may be based on travel plan rank, such that the selected travel plan is the highest ranked); and
iteratively, removing the most recently selected candidate flight from the set of candidate flights (¶ 0121, 0144; the profile can be used to rank the different available travel plans, and the travel plans having high ranks can be selected for the customer to review; when the small number includes multiple results, results are not repeated).
Jafri does not explicitly disclose but Gibergues does disclose when there is a subset of candidate results in the set of candidate results, the set of candidate results having a different trait than that of the first result, selecting a next result having a lowest penalty from among the subset of candidate results (¶ 0006-0007, 0046; classifying a plurality of database query results to populate each of a plurality of categories with a respective given number of database query results, and communicate the respective given number of the database query results in each category to a client device; the existence of N results for a category at the beginning of the process ensures (statistically speaking) that at least one result for the category is retained after the checks are applied).  Jafri additionally discloses wherein the candidate results are candidate flights; wherein the trait separating subsets of candidate flights is that they are operated by different airlines (¶ 0144; the customer can have different preferences for different airlines).
Jafri does not explicitly disclose but Ghoshal does disclose selecting subsequent candidate flights based on lowest penalties until a number of candidate flights have been selected equal to the small number (¶ 0046, 0202, 0241; recommendation selector may select a top "X" ranked (e.g., top 5, top 10, etc.) content items from the ranked list for the recommendation, where X is some integer that is less than or equal to the number of ranked items; ranked items may be flights).  Jafri does not explicitly disclose but Gibergues does disclose doing so when there are no candidate results having a different trait than the first candidate result and the next candidate result (¶ 0006-0007, 0074; Fig. 8; classifying a plurality of database query results to populate each of a plurality of categories with a respective given number of database query results, and communicate the respective given number of the database query results in each category to a client device; multiple results from a single category may be selected and presented).  Jafri additionally discloses wherein the candidate results are candidate flights; wherein the trait separating subsets of candidate flights is that they are operated by different airlines (¶ 0144; the customer can have different preferences for different airlines).
	The rationale to combine the references of Jafri and Ghoshal remains the same as for Claim 4.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the search return techniques of Gibergues with the flight recommendation and booking system of Jafri and Ghoshal because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gibergues are applicable to the base device (Jafri and Ghoshal), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Ghoshal, Gibergues, Levy et al (US 10,007,946) (hereafter, “Levy”), and Glohovsky et al (PGPub 20170004590) (hereafter, “Glohovsky”).  
Regarding Claim 6, Jafri in view of Ghoshal and Gibergues discloses the limitations of Claim 5.  Jafri additionally discloses:
for each attribute in the stored attributes, determining a corresponding attribute value for the stored attribute for the candidate flight (¶ 0114, 0127, 0139; flights are searched and matched based on user attribute preferences; to match based on attribute preferences, must necessarily determine corresponding values for each candidate flight); and
retrieving, from the stored information, the user's preference for the attribute (¶ 0127-0128, 0139, 0143; user preference profile/matrix).
Jafri, Ghosha, and Gibergues do not explicitly disclose but Levy does disclose:
initializing the penalty to 0 (Column 5, line 59 through Column 6, line 8; a dissimilarity penalty of zero would indicate identical items; if there is no difference in values and the summed result is zero, the dissimilarity penalty value must start at zero); and
adding the attribute-specific penalty to the penalty (Column 2, line 4 through Column 3, line 25; Column 24, lines 4-24; the dissimilarity penalty is calculated, which is the sum of the penalties for each condition attribute).  
Jafri, Ghosha, Gibergues, and Levy do not explicitly disclose but Glohovsky does disclose determining an attribute-specific penalty that represents a difference between the user's preference for the attribute and the determined corresponding attribute value (¶ 0088; the difference in “quality” (e.g., star rating, user reviews, car class, cabin class, etc.) between the travel product and the premium travel products, or the user's preferences or past behavior).
The rationale to combine the references of Jafri, Ghoshal, and Gibergues remains the same as for Claim 5.  	One of ordinary skill in the art would have been motivated to include the penalty calculation techniques of Levy with the flight recommendation and booking system of Jafri, Ghoshal, and Gibergues to generate a better recommendation for the user, said recommendation generating already present in Jafri (see at least Column 6, lines 9-23 of Levy).  One of ordinary skill in the art would have been motivated to include the ranking determination techniques of Glohovsky with the flight recommendation and booking system of Jafri, Ghoshal, Gibergues, and Levy to provide results that are a better fit to the user’s needs (see at least Paragraph 0055 of Glohovsky).  
Regarding Claim 7, Jafri in view of Ghoshal, Gibergues, Levy, and Glohovsky discloses the limitations of Claim 6.  Jafri, Ghosha, and Gibergues do not explicitly disclose but Levy does disclose prior to adding the attribute-specific penalty to the penalty, retrieving, from the stored information, a weight (Column 9, lines 12-35; different weights are applied to each dissimilarity penalty, for example by multiplying one or more raw dissimilarity penalties or normalized dissimilarity penalties by a predetermined factor, to result in some penalties being weighted higher than others in the combination process).  Jafri additionally discloses the weight being the user's weight for the attribute (¶ 0128, 0143; a customer can specify that low fare is the highest priority; a high income customer would be likely to select comfort over prices, and thus higher fare plan for short layover or additional legroom can be preferred over lower fare plans; the preference matrix can include multiple elements, each with different important scale; the profile can include preferences of the customer, with the preferences having a rating scale; price can be a less important factor when travelling for business as compared to travelling for leisure).
Jafri, Ghosha, and Gibergues do not explicitly disclose but Levy does disclose multiplying the attribute-specific penalty by a weight (Column 9, lines 12-35; different weights are applied to each dissimilarity penalty, for example by multiplying one or more raw dissimilarity penalties or normalized dissimilarity penalties by a predetermined factor, to result in some penalties being weighted higher than others in the combination process).  Jafri additionally discloses the weight being the user's weight for the attribute (¶ 0128, 0143; a customer can specify that low fare is the highest priority; a high income customer would be likely to select comfort over prices, and thus higher fare plan for short layover or additional legroom can be preferred over lower fare plans; the preference matrix can include multiple elements, each with different important scale; the profile can include preferences of the customer, with the preferences having a rating scale; price can be a less important factor when travelling for business as compared to travelling for leisure).  
The rationale to combine remains the same as for Claim 6.
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Huang et al (CN 110287420).  
Regarding Claims 8 and 20, Jafri discloses the limitations of Claims 1 and 16.  Jafri additionally discloses:
retrieving, from the stored information, a list of attributes for which the user specified a value or value range when requesting flight recommendations from which the user selected a flight to book (¶ 0120, 0127-0128, 0138-0139, 0143; user preference profile/matrix; user preferences are utilized in the search/matching); and
for each attribute in the list of attributes. determining a range of values for the attribute with respect to the flights for which information was returned to the user in response to the user's request for flight recommendations (¶ 0114, 0127, 0139; flights are searched and matched based on user attribute preferences; to match based on attribute preferences, must necessarily determine corresponding values for each candidate flight).
Jafri does not explicitly disclose but Huang does disclose when the value or value range for a sample falls outside the determined range of values, updating the user's weight for the attribute (pg. 2, paragraphs 16-17; obtaining a sample preference value of the user for the recommended information, calculating a difference between the predicted evaluation value and the sample preference value, and generating a difference result; updating the evaluation value offset based on the difference result).  Jafri additionally discloses wherein the sample value range is with respect to the flights for which information was returned to the user (¶ 0114, 0127, 0139; flights are searched and matched based on user attribute preferences; to match based on attribute preferences, must necessarily determine corresponding values for each candidate flight).  
One of ordinary skill in the art would have been motivated to include the preference updating techniques of Huang with the flight recommendation and booking system of Jafri to improve the accuracy of recommendations to be presented (see at least the Abstract and pg. 5, paragraph 7 of Huang).  
Regarding Claim 9, Jafri in view of Huang discloses the limitations of Claim 8.  Jafri does not explicitly disclose but Huang does disclose determining a signed distance of the value or value range for the attribute of the sample from the determined range of values (pg. 2, paragraphs 16-17; obtaining a sample preference value of the user for the recommended information, calculating a difference between the predicted evaluation value and the sample preference value, and generating a difference result; updating the evaluation value offset based on the difference result).  Jafri additionally discloses wherein the sample value range is with respect to the flights for which information was returned to the user (¶ 0114, 0127, 0139; flights are searched and matched based on user attribute preferences; to match based on attribute preferences, must necessarily determine corresponding values for each candidate flight).  
Jafri does not explicitly disclose but Huang does disclose adding the signed distance to the user's weight for the attribute to generate an updated weight for the attribute (pg. 2, paragraphs 16-17; obtaining a sample preference value of the user for the recommended information, calculating a difference between the predicted evaluation value and the sample preference value, and generating a difference result; updating the evaluation value offset based on the difference result).  
Jafri additionally discloses storing the updated weight for the attribute (¶ 0116, 0120, 0134; the  stored information, e.g., the profiles, can be used to narrow the search to appropriate travel plans; the selection of the customer can be used in future search, e.g., the programs can learn from the past experience, for example, by updating the profiles).  
The rationale to combine remains the same as for Claim 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Orkin (PGPub 20140222475) (hereafter, “Orkin”) and Jones et al (PGPub 20070011034) (hereafter, “Jones”).  
Regarding Claim 10, Jafri discloses the limitations of Claim 1.  Jafri additionally discloses wherein attributes include:
airline offering a flight (¶ 0037; airlines can offer a wide variety of products and services, including early boarding, preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection (e.g., offered in KLM Economy Comfort));
departure time of flight (¶ 0114, 0127, 0143; system can provide the consumer with travel plans having more information than just simply flight times, flight fares, and seat availabilities; preference profiles can include elements including departure time, arrival time, number of flight segments, layover time between segments, etc.; the system can search through multiple airlines to find flights that meet the customer preferences; when such preferences include departure time, arrival time, etc., flight attributes must include such preferences to be matched in this manner); 
arrival time of flight (¶ 0114, 0127, 0143; system can provide the consumer with travel plans having more information than just simply flight times, flight fares, and seat availabilities; preference profiles can include elements including departure time, arrival time, number of flight segments, layover time between segments, etc.; the system can search through multiple airlines to find flights that meet the customer preferences; when such preferences include departure time, arrival time, etc., flight attributes must include such preferences to be matched in this manner); 
number of connections associated with of flight (¶ 0069; flight itineraries can be sorted based on number of segments (e.g., stops), layover times between segments, etc.);
wi-fi communications offered to passengers on the flight (¶ 0037; airlines can offer a wide variety of products and services, including early boarding, preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection (e.g., offered in KLM Economy Comfort));
types of in-flight entertainment offered to passengers on the flight (¶ 0046; system can obtain all the data that the airlines offer, such as information related to benefits of the flight, such as more legroom due to newer planes, individual entertainment systems at every seat (instead of a central entertainment system), priority boarding, and information on luggage);
amount of legroom for each class of set on the flight (¶ 0037, 0049; airlines can offer a wide variety of products and services, including early boarding, preferred seating, airline lounge access, lie-flat seats, Wi-Fi on international services, three-for-two pricing from Air New Zealand, and extra leg room and/or extra recline seat selection (e.g., offered in KLM Economy Comfort); system can allow rich content to flow from the airline suppliers to the consumer, including fares, schedules, seat descriptions, airport lounge offering, etc.);
price of seat classes on the flight (¶ 0114, 0127, 0139; flights are searched and matched based on price and seat type/class); and
layover durations for the flight (¶ 0069; flight itineraries can be sorted based on number of segments (e.g., stops), layover times between segments, etc.).
Jafri does not explicitly disclose but Orkin does disclose wherein attributes include:
flight duration of flight (Abstract; ¶ 0041; flights may also be searched based on trip duration, food options, availability of power outlets, etc.); and
power connections offered to passengers on the flight (Abstract; ¶ 0041; flights may also be searched based on trip duration, food options, availability of power outlets, etc.).
Jafri additionally discloses wherein attributes include:  information about the food offered on the flight (¶ 0062, 0127; request may include and be matched based in part on meal information).  Jafri and Orkin do not explicitly disclose but Jones does disclose said information includes types and costs of food service (¶ 0053; meal cost; type of food).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the particular flight attributes of Orkin with the flight recommendation and booking system of Jafri because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Orkin are applicable to the base device (Jafri), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the particular flight attributes of Jones with the flight recommendation and booking system of Jafri and Orkin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jones are applicable to the base device (Jafri and Orkin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Yang et al (CN 110889747) (hereafter, “Yang”).  
	Regarding Claim 12, Jafri discloses the limitations of Claim 1.  Jafri does not explicitly disclose but Yang does disclose determining a numeric value for the preference of the user by maximizing a value of an expression based on two terms (pg. 3, paragraph 6; pg. 13, paragraph 6; the preference value obtaining sub-module for obtaining the preference score corresponding to the second preference expression, to obtain positive sample preference degree value; model calculation sub-module for adding the positive sample preference value to substitute the second preference expression into the sequencing model so as to make the loss function corresponding to the ordering model is maximized between the preference degree of the first expression and the positive sample preference value difference value, determining a preference value and the first corresponding to the preference expression according to maximize processing result to obtain the negative sample preference value).  Jafri additionally discloses wherein the preference is for each of N airlines (¶ 0144; the customer can have different preferences for different airlines).
One of ordinary skill in the art would have been motivated to include the preference-based recommendation techniques of Yang with the flight recommendation and booking system of Jafri to improve the recommendations already present in Jafri (see at least pg. 16, paragraph 3 of Yang).  
Regarding Claim 13, Jafri in view of Yang discloses the limitations of Claim 12.  Jafri does not explicitly disclose but Yang does disclose wherein the expression includes a first term based on an estimation the probability of the user from which a second term is subtracted (pg. 3, paragraph 6; pg. 13, paragraph 6; the ordering model is maximized between the preference degree of the first expression and the positive sample preference value difference value, determining a preference value and the first corresponding to the preference expression according to maximize processing result to obtain the negative sample preference value).  Jafri additionally discloses wherein the preference is for the user’s airline selection (¶ 0144; the customer can have different preferences for different airlines).  The rationale to combine remains the same as for Claim 12.  
Novel/Non-Obvious Subject Matter
Claims 14-15 contain novel and non-obvious subject matter.  The following is a statement of reasons for the indication of novel and non-obvious subject matter:  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of Claims 14-15.  In particular, the prior art of record, taken individually or in combination, fails to teach or suggest the following limitation within the context of the claims as a whole:  
wherein the first term is a logarithm of the estimated probability of the user's airline selections,
the estimated probability of the user's airline selections comprising a product of the estimated probabilities of the user's airline selection for each trip made by the user.  
wherein the probability of a user's airline selection for a trip is estimated by a ratio of a term for the airline selection divided by a sum of terms for possible airline selections, each term comprising a base raised to a power equal to a constant α times a numeric value for the user's preference for an airline added to a constant β that represents the popularity of an airline.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20160203422 – “Method and Electronic Travel Route Building System, based on an Intermodal Electronic Platform,” Demarchi et al, disclosing a system for recommending travel plans based on a user’s travel preferences
PGPub 20120185353 – “System for Concurrent Optimization of Business Economics and Customer Value,” Goel, disclosing a system for providing product (including airline flight tickets) recommendations to a user based on a user’s preferences and needs
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628